Detailed Office Action
	Applicant’s amendments and arguments dated 10/11/2022 has been entered and fully considered. Claims 1, 5, 12, and 14 are amended. Claims 7-10 are withdrawn from examination. Claims 1-18 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments have overcome the claim objections previously set forth in the non-final office action of 7/11/2022. The objections are withdrawn.
Applicant’s argument that the cited prior art of SCURTO (US-2015/0240489) teaches away from injection of a sealant in the joint, is persuasive (see arguments of  10/11/2022, pages 8-10). The 35 USC 103 rejection made in the non-final office action of 7/11/2022 is withdrawn. Upon further search and consideration, a new rejection is made in this 2nd non-final office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHMID (CA-2231894-C), hereinafter SCHMID. Note that the italicized text below are the instant claims.
Regarding claim 1, SCHMID discloses Process (10) for the sealing of joints (G) between prefabricated ashlars (C) or similar construction elements {[abstract], [P8, line 27]  note the use in floor slab that is considered to be construction elements}, comprising the following steps: 
inserting of a sealing strip (11), of plastic material, in a joint (G), to be sealed, defined by two adjacent prefabricated ashlars (C) {[abstract], [P5, line 14] note use of plastic, [FIG. 4] note the joint 6 that the sealing strip 2 is inserted into and the joint is between two adjacent construction elements or ashlars 7}; 
injecting, by means of an injector tool (A), of a sealing resin (12) in the interior of the joint (G) to be sealed, so as to distribute, due to the containment and confinement action of the sealing strip (11) inserted in the joint (G), the sealing resin (12) along the extension of the joint (G) and therefore fill it {[P8, lines 35-39 to P9, lines 1-3] note the teaching on forcing injection agent thus, indicating that there is inherently an injection tool, note complete filling of the joint 6},
wherein said sealing strip (11) has in section a configuration or profile apt to co-operate, once the sealing strip (11) has been inserted in the joint (G) to be sealed, with the walls of the same joint (G) {[FIG. 4] note cooperation of the sealing strip 2 and its outside walls 8 with the walls 7 of the construction elements}.
so as to prevent both the escape of the sealing resin (12) that fills the interior of the joint (G) and the detachment of the sealing strip (11) from the joint (G) due to the pressure (P) applied by the sealing resin (12) that is injected inside the joint (G) {[P 6, lines 11-14] note creating pressure by injecting the reaction plastic (the resin), also see above for complete filling of the joint and thus maintaining the strip inside the joint}.
Regarding claim 2, SCHMID discloses wherein said configuration or profile in section of said sealing strip (11) exhibits a plurality of inclined fins (11c) that protrude from a central body (11b) of the same sealing strip (11) {[FIGs. 14 & 15] note inclined fins 11, 24, and 25}, 
wherein said inclined fins (11c) are apt to co-operate with the walls of the joint (G) in which the sealing strip (11) is inserted so as to prevent both the escape of the sealing resin (12) that fills the interior of the joint (G) and the detachment of the sealing strip (11) from the same joint (G) due to the pressure (P) applied by the sealing resin (12) which is injected inside the joint (G) {[P 9, lines 5-16] note the teaching on how 24 and 25 interact with the wall and as discussed above once resin is injection it fill the whole joint thus it also fill the fins or serrations}.
Regarding claims 4, 5, 11, and 12, SHMID discloses wherein the sealing resin (12) is injected inside the joint (G), by means of said injector tool (A), from one or more points or zones, so as to distribute, starting from said one or more points or zones, the sealing resin (12) along the extension of the joint (G) and therefore fill it (claims 4 and 11), wherein, after having inserted the sealing strip (11) in the joint (G) to be sealed, the sealing resin (12) is injected inside the joint (G) at a point or zone (Z) adjacent to one end (11)') of the sealing strip (11), so as to distribute, starting from said point or zone, the sealing resin (12) along the extension of the joint (G) and therefore fill it (claims 5 and 12) {[P8, lines 35-39 to P9, lines 1-3] note the teaching on forcing injection agent thus, indicating that there is inherently an injection tool, note complete filling of the joint 6, note that injection is done from at least one point or injection tube 19, [FIG. 5] note that the injection tube 19 is adjacent to an end of the sealing strip 12}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMID as applied to claims 1 and 2 above, and further in view of SCURTO (US-2015/0240489), hereinafter SCURTO.
Regarding claim 3, SCHMID discloses all the limitations of claims 1 and 2 as discussed above. SCHMID, however, is silent on the sealing strip being one piece plastic that comprises of a hollow main body with a central body extending from the main body. The sealing strip of SCHMID is made in a number of pieces {[FIG. 15]}.
In the same filed of endeavor that is related to concrete slab with joint filing strips, SCURTO discloses wherein said sealing strip (11) has further in section: a main body (11a), more particularly hollow, which is formed on one side of the configuration in section of the sealing strip (11) and from which said central body (11b) extends {[FIG. 8] 22C is the main body that is hollow (22A) and is on one side of 30 and main body 24A extends from it}; 
wherein said main body (11a) is configured to extend in length along the edge of the joint (G) that faces outwards, and said central body (11b) is configured to extend from said main body (11a) towards the interior of the joint (G) {[FIG. 11] 22A extends into the plane and 24A extends into the joint that has walls 200},
 when the sealing strip (11) is inserted in the joint (G) to be sealed, and wherein said main body (11a), said central body (11b), and said fins (11c), protruding from the central body (11b), of the sealing strip (11) are made in a single piece with said plastic material {[FIG. 11] note that 30 is one piece, [0043] note that the whole sealing strip is made of plastic}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of SCRUTO regarding the sealing strip in the process of SCHMID and have replaced the sealing strip of SCHMID with the single-piece sealing strip of SCRUTO. It is obvious to one of ordinary skill in the art that handling and operation of a single piece is more convenient than a multiple sealing piece. 
Furthermore, it has been held that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. As discussed above, both SCHMID and SCRUTO use their sealing strip to seal between two pieces of construction elements, therefore the predictable result of formation of a seal using the sealing strip of SCRUTO in the process of SCHMID occurs.
Regarding claims 13-14, SCHMID discloses wherein the sealing resin (12) is injected inside the joint (G), by means of said injector tool (A), from one or more points or zones, so as to distribute, starting from said one or more points or zones, the sealing resin (12) along the extension of the joint (G) and therefore fill it (claim 13), wherein, after having inserted the sealing strip (11) in the joint (G) to be sealed, the sealing resin (12) is injected inside the joint (G) at a point or zone (Z) adjacent to one end (11)') of the sealing strip (11), so as to distribute, starting from said point or zone, the sealing resin (12) along the extension of the joint (G) and therefore fill it (claim 14) {[P8, lines 35-39 to P9, lines 1-3] note the teaching on forcing injection agent thus, indicating that there is inherently an injection tool, note complete filling of the joint 6, note that injection is done from at least one point or injection tube 19, [FIG. 5] note that the injection tube 19 is adjacent to an end of the sealing strip 12}.
Regarding claims 6 and 15-18, SCHMID and SCHMID/SCRUTO disclose all the limitations of claims 1-5. SCHMID, however, is silent on the specific construction material of the sealing strip and only discloses a general plastic {[P5, line 14]}. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art to determine the appropriate material. 
In the same filed of endeavor that is related to concrete slab with joint filing strips, SCURTO discloses wherein the plastic material constituting said sealing strip (11) is PVC (claims 6 and 15-18) {[0043]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of SCRUTO regarding the material of sealing strip in the process of SCHMID and have used PVC. As discussed above, an artisan would have been highly motivated to look to prior art to determine the best material. Such prior art is SCRUTO. 
Furthermore, it has been held that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748